TYSON, J.
— The evidence shows that plaintiff drove upon the defendant’s track without stopping, when his view of the track in the direction from which the train was approaching was obstructed. That his vehicle was immediately struck by the moving train. According to the testimony of thp plaintiff himself, the view of those in charge of the train Avas obstructed by the same obstacle that shut out his oavu. After passing the obstacle which, obscured his víoav, he discovered the approaching train within a íoav feet of him and made an effort to cross tire track ahead of it. There is testimony tending to slyorv that he was seen by some of those in charge of the train after he had passed the obstruction which was some six, eight or ten feet from the track upon which his vehicle was struck. But there is no evidence tending in the remotest degree to show that the train, the speed of which was some twenty miles per hour, could have been stopped in time to have *504•prevented the injury. On this state of facts,' which are without dispute, it must be held that the injuries complained of are directly attributable to plaintiff’s own negligence.-Central of Ga. Ry. Co. v. Forshee, 125 Ala. 199; M. & C. R. R. v. Martin, 117 Ala. 368.
Affirmed.